Arthur H. Healey, J.,
dissenting. I do not agree with the majority’s resolution of the issue raised by the trial court’s denial of the defendant’s motion to suppress; I would find that it was error to deny the motion to suppress.
*360I recognize, as I must, that the defendant had the burden on his motion to suppress of demonstrating a legitimate expectation of privacy which, in turn, is the necessary predicate to his claim of the violation of his fourth amendment rights. See, e.g., State v. Morrill, 197 Conn. 507, 542, 498 A.2d 76 (1985). I, however, also recognize that the determination of whether a person has exhibited a subjective expectation of privacy requires a factual determination in each particular case; State v. Zindros, 189 Conn. 228, 239-40, 456 A.2d 288 (1983), cert. denied, 465 U.S. 1012, 104 S. Ct. 1014, 79 L. Ed. 2d 244 (1984); and that this court does not find facts. Care must be taken, therefore, to examine whatever findings of fact that the trial court actually made in its decision to deny the motion to suppress.
The majority indicates that testimony which preceded the motion to suppress established the “facts” referred to by them. There was, however, additional testimony before the court when it denied this motion which I deem relevant to its disposition. In August, 1980, when the state police officer went to the defendant’s residence to interview him, and a woman who apparently resided there with him, he did so “in regard to a possible insurance fraud.” At that time, he was “the Auto Theft Investigator for the State Police.” (Emphasis added.) Prior to his visit to the defendant’s home, he had already been to an automobile recovery service that contracts with insurance carriers to sell for a fee recovered stolen or “totaled” motor vehicles. His visit to the service was in regard to “another case that [he] had been working on .... ” While there, the man who ran the recovery service “pointed out a white Mercedes and told [the state police officer that] it belonged to Judson Brown.” This was admittedly significant to this officer because, as he testified, “the vehicle had been stolen and after it was recovered [this recovery service] had got it and apparently Mr. Brown was trying *361to buy back the shell of the vehicle.” When he went to the defendant’s residence in August, 1980, he also had information from the New Haven police department that the defendant had reported his Mercedes stolen.
There were two doors at the front of the house in which the defendant resided. After having received no response when he knocked on one of the front doors, he knocked on the other door. A person answered and the officer ascertained that the defendant, as well as the woman he wished to interview, lived on the second floor. That person did not know at that time if the defendant and the woman were at home. The officer then went to the rear door and knocked. After receiving no response, he “went back and looked into the garage to see if anybody was back there.” When he got to the garage, he “hollered” the names of the defendant and the woman he was seeking and he “knocked” on the door of the garage. Receiving no response, he thereafter looked in through the window. He just looked through the garage window because he “thought there might have been somebody inside.” In doing so, he not only saw a motor vehicle but also “several white doors that appeared to be from a Mercedes and other auto parts.” These were of “significance” to him because of the earlier information he had received, particularly that from the recovery service. He then left the premises and did not return until sometime in the following month.
At the trial, the defendant argued that the officer, “at the time he made [the] observation” through the garage window, did not have the consent of Alphonso Brazzell, the owner of the property, or of the defendant to go back and look into the garage. The defendant further claimed that he had a reasonable expectation of privacy as to items in that garage. He argued that, therefore, the officer’s action at that time constituted a violation of *362his fourth amendment right to be free from any unreasonable search and seizure. An examination of the only affidavit1 attached to the application for the search warrant does not reflect at all the fact that the police officer had observed these same white doors and auto parts in August, 1980, when the defendant was not present. The transcript reveals that the theory upon which the motion was argued before the trial court was based on the propriety of the officer’s action in August, 1980, and not September, 1980. Both the state and the defendant presented the motion to the court in that posture and the court decided it on that basis. We should, therefore, rule on this issue on the same basis as it was presented, argued and decided in the trial court. See State v. McKnight, 191 Conn. 564, 578 n.14, 469 A.2d 397 (1983); Machiz v. Harman, 146 Conn. 523, 525, 152 A.2d 629 (1959). I cannot agree with the majority that the reference in the affidavit to a view of the garage by the officer in September, 1980, and a complete omission in the affidavit of the August, 1980 view is a mere “discrepancy” which there is no reason to address.
The majority points out that the trial court found that the defendant did not have a reasonable expectation of privacy in the garage and that “[s]uch findings by a trial court will not be upset unless they are ‘legally or logically inconsistent with the facts found or unless they involve application of an erroneous rule of law material to the case.’ Dotson v. Warden, 175 Conn. 614, 619, 402 A.2d 790 (1978).” See also State v. Zindros, supra, 242.2 The majority, citing certain testimony of *363Brazzell, the owner of the premises, concludes that the defendant has failed to sustain his burden of establishing that he had a legitimate right of privacy interest in the rented two-car garage. It goes on to maintain that the garage was rented by the defendant in conjunction with his rental of only the second floor of the appurtenant two-tenant house. I submit that neither Brazzell’s testimony nor any testimony on the motion to suppress establishes that fact and, moreover, the trial court made no such finding and the majority points to no such finding by the trial court because there is none. Brazzell, prior to testifying to his rental to the defendant, said that he had been a partner with the defendant in certain other New Haven real estate. Although that partnership did not include the premises involved here, it serves to implement an interpretation, other than the majority’s, of the nature of the defendant’s tenancy on the subject premises. Brazzell, after describing the locus in quo as consisting of “a two-car garage, a two-family house,” was then immediately thereafter asked by the state: “Do you rent that property?” (Emphasis added.) He answered: “Yes, I do.” He was then asked: “And to whom do you rent ii?” (Emphasis added.) He answered: “To Judson Brown.” The trial court made no finding that demonstrates that Brazzell rented only one floor and one bay of the garage to the defendant; it made no finding specifically as to whom what was rented and there is no evidence referred to, on the motion to suppress, except that Brazzell rented “that property” (a two-car garage and a two-family house) to the defendant. I, therefore, differ with the majority’s statements that all the defendant established was that he rented the garage and that he had access to it; the court made no such finding. Insofar as the majority maintains that there was “no evidence whatsoever that his rental includes both bays of the garage,” I submit that, in the absence of a find*364ing, Brazzell’s testimony about what he rented to the defendant3 can reasonably only be construed to mean the whole garage. Viewed in this fashion, the defendant’s possession and control of the house and the garage are much more enhanced constitutionally than the majority would concede. This is not a technical conveyancing argument; Brazzell simply said that he rented the property, a two-family house and a two-car garage, to the defendant. He did not say he rented one floor and one garage. This uncontradicted testimony adds a new dimension to the analysis.
I agree with the majority when they say that in order for the defendant to prevail on his claim, three issues must be resolved in his favor: (1) that the defendant had a reasonable, constitutionally protected expectation of privacy in the “two-car” garage; (2) that the police officer’s action in looking through the window violated that expectation and constituted an illegal search; and (3) that this illegality tainted the subsequent warrant. Unlike the majority, I believe all three of these issues must be addressed.
With reference to the first issue, this defendant did, as a matter of law, demonstrate that he had an actual subjective expectation of privacy in the garage and that his expectation was reasonable under the circumstances. Justice Harlan’s formulation of the expectation of privacy test in Katz v. United States, 389 U.S. 347, 361, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967), is that most frequently applied since Katz. While it speaks of a subjective expectation of privacy, the actual exhibition of that “subjective expectation” is judged by objective standards. See, e.g., United States v. Brock, 667 F.2d 1311, 1320 n.8 (9th Cir. 1982); United States v. Sledge, 650 F.2d 1075, 1077 (9th Cir. 1981). The garage *365itself was on property rented to him, according to the uncontradicted testimony. I recognize that “common law property concepts are not particularly illuminative of Fourth Amendment problems”; United States v. Johnson, 561 F.2d 832, 841 n.10 (D.C. Cir.), cert. denied, 432 U.S. 907, 97 S. Ct. 2953, 53 L. Ed. 2d 1080 (1977); “[b]ut at least with respect to the home and the surrounding curtilage the protections traditionally accorded from the time of the common law have bearing on the inquiry as to reasonable expectation of privacy.” Id., 845 (Leventhal, J., concurring). Indeed, the United States Supreme Court has only recently reaffirmed this principle. Oliver v. United States, 466 U.S. 170, 104 S. Ct. 1735, 80 L. Ed. 2d 214 (1984). The garage itself, whether or not part of its structure could be seen from the street, was on a nonpublic portion of property that the defendant rented. “The [Fourth] Amendment reflects the recognition of the Founders that certain enclaves should be free from arbitrary government interference. . . . Thus, courts have extended Fourth Amendment protection to the curtilage [the land immediately surrounding and associated with the home]; and they have defined the curtilage, as did the common law, by reference to the factors that determine whether an individual reasonably may expect that an area immediately adjacent to his home will remain private.” (Citations omitted.) Oliver v. United States, supra, 178-80. Garages have been accorded such protection. See, e.g., Bies v. State, 76 Wis. 2d 457, 251 N.W.2d 461 (1977). The garage was not a step or two or three from the rear door of the house, but was approximately thirty feet back away from the house in the rear of the premises. The garage itself was closed, reflecting a reasonable expectation of privacy as to the interior of the garage. Id. A vehicle was in it. There was absolutely no evidence at all of any activity, voices *366or otherwise, in or about the garage that caused the officer to exceed the area of permissible invitation on the premises and traverse those approximately thirty feet to do what he did when he got there. I recognize that, ordinarily, an officer of the law who goes onto private property, while investigating a crime, is not a trespasser. See, e.g., United States v. Knight, 451 F.2d 275 (5th Cir. 1971), cert. denied sub nom. Grubbs v. United States, 405 U.S. 965, 92 S. Ct. 1171, 31 L. Ed. 2d 240 (1972). I also agree that an officer’s entry into private property for the purpose of a general inquiry or interview is generally proper. See, e.g., United States v. Brown, 457 F.2d 731 (1st Cir.), cert. denied, 409 U.S. 843, 93 S. Ct. 42, 34 L. Ed. 2d 82 (1972). However, where an officer steps out of that status, in the absence of exigent circumstances; see United States v. Van Dyke, 643 F.2d 992, 993 (4th Cir. 1981); and travels thirty feet to a closed garage situated in the rear of the house lot, that privileged status is lost. Especially is this true where, as stated, there was no activity of any sort to suggest remotely that a person or persons were in that garage.
“[Property rights reflect society’s explicit recognition of a person’s authority to act as he wishes in certain areas and therefore should be considered in determining whether an individual’s expectations of privacy are reasonable.” Rakas v. Illinois, 439 U.S. 128, 153, 99 S. Ct. 421, 58 L. Ed. 2d 387 (1978). The common law property right to exclude others from, at the very least, that portion of the property to which the public is not invited creates a legitimate expectation of privacy that merits protection. Certainly this defendant had a property right in the closed garage and its approaches, at least from the rear of the house, that was superior to the public and to this police officer, who was not operating under exigent circumstances. I recognize that “ [undoubtedly, the test of *367‘reasonable expectation of privacy’ has to be addressed in any evaluation of a police officer’s entry onto private property.” United States v. Johnson, supra, 851. When one asks what more could have reasonably been done by the defendant to exhibit an actual subjective expectation of privacy in this garage, which itself is an expectation that society is prepared to recognize as reasonable, one is indeed sorely pressed.
When the officer looked in the garage window after having received no response to his knock or to his hollering, he violated that reasonable expectation and, vantaged as he was, what he saw constituted a search in violation of the fourth amendment. Simply put, he was not properly where he was when he saw what he did through the garage window. Whatever license he had to be on the premises no longer existed at that time and place, and he was, as a matter of law, within the fair intendment of the fourth amendment, a trespasser. The state’s argument at trial that the “plain view” doctrine was applicable, therefore, lacks merit if for no other reason than that the officer did not have a legally cognizable justification to be in the position from which his view was taken. Coolidge v. New Hampshire, 403 U.S. 443, 91 S. Ct. 2022, 29 L. Ed. 2d 564, reh. denied, 404 U.S. 874, 92 S. Ct. 26, 30 L. Ed. 2d 120 (1971); State v. Altrui, 188 Conn. 161, 179, 448 A.2d 837 (1982); see State v. Onofrio, 179 Conn. 23, 39, 425 A.2d 560 (1979). This was a “search” as that “occurs when an expectation of privacy that society is prepared to consider reasonable is infringed.” United States v. Jacobsen, 466 U.S. 109, 113, 104 S. Ct. 1652, 80 L. Ed. 2d 85 (1984); cf. State v. Onofrio, supra. This warrant-less search, therefore, did not fall within those fourth amendment exceptions which are “jealously and carefully drawn.” Jones v. United States, 357 U.S. 493, 499, 78 S. Ct. 1253, 2 L. Ed. 2d 1514 (1958).
*368An examination of the officer’s affidavit attached to the application for the search warrant that was ultimately issued, after a later interview in September, 1980, by this officer with the defendant, discloses the focal nature of the information acquired by the fourth amendment violation in August, 1980, and not September, 1980, as elucidated above. In my view it so tainted the search warrant that the physical evidence in fact obtained because of it should have been suppressed.
As addressed above, the test of “reasonable expectation of privacy” has to be addressed in any evaluation of a police officer’s entry onto private property. It is also undoubtedly true that “[i]f policemen are to serve any purpose of detecting and preventing crime by being out on the streets at all, they must be able to take a closer look at challenging situations . . . .” Dorsey v. United States, 372 F.2d 928, 931 (D.C. App. 1967); see Commonwealth v. Cavanaugh, 366 Mass. 277, 281, 317 N.E.2d 980 (1974). This case, especially in the complete absence of exigent circumstances, did not constitute that, type of challenge, resulting as it did in a fourth amendment violation. “When the right of privacy must reasonably yield to the right of search is, as a rule, to be decided by a judicial officer, not by a policeman or government enforcement agent.” Johnson v. United States, 333 U.S. 10, 14, 68 S. Ct. 367, 92 L. Ed. 436 (1948); United States v. Knotts, 460 U.S. 276, 282, 103 S. Ct. 1081, 75 L. Ed. 2d 55 (1983). The failure to suppress in this case is “to procure an eminent good [i.e., crime prevention] by means that are unlawful, [and] is as little consonant to private morality as to public justice.” Carroll v. United States, 267 U.S. 132, 163, 45 S. Ct. 280, 69 L. Ed. 543 (1925) (McReynolds, J., dissenting).
I, therefore, dissent and would find error in the denial of the defendant’s motion to suppress.

 On this record, it appears that the only affidavit attached to the application for the search warrant was that of the state police officer who was at the defendant's premises in August, 1980.


 Dotson v. Warden, 175 Conn. 614, 619, 402 A.2d 790 (1978), articulated the standard of review before we announced our “clearly erroneous” standard in State v. Zindros, 189 Conn. 228, 456 A.2d 288 (1983), cert. denied, 465 U.S. 1012, 104 S. Ct. 1014, 79 L. Ed. 2d 244 (1984). Practice Book § 3060D had not been promulgated at the time Dotson was decided.


 Brazzell did not testify nor was he asked if the first floor tenant rented directly from him or from the defendant.